Citation Nr: 1145433	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to November 1946.  He died in June 2006.  The appellant is his surviving spouse. 

The claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a written statement received in January 2007, the appellant requested a hearing before a Decision Review Officer.  The RO responded by scheduling such a hearing, which the appellant twice canceled.  After the second cancellation, she did not ask that the hearing be rescheduled.  The Board thus deems her initial hearing request withdrawn.

In April 2009, the Board remanded the matter for additional development.  In January 2011, the Board requested an independent medical opinion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in June 2006 at age 83.  The immediate cause of death was listed as staphylococcal sepsis and other significant causes contributing to death but not resulting in the underlying immediate cause of death were acute renal failure, chronic obstructive pulmonary disease, and congestive cardiomyopathy. 

2.  At the time of his death the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; tinnitus, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; and shell fragment wounds to the face, with residual scars, rated as noncompensable. 

3.  A service-connected disability did not cause the Veteran's death, contribute substantially or materially to his death, or aid or lend assistance to the production of death.

4.  The Veteran had been in receipt of a total disability rating for less than 4 years at the time of his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not from a disability due to disease or an injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1310, 1318, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.303, 3.312 (2011).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a July 2009 communication, and the claim was thereafter readjudicated in April 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment and examination, as well as an independent medical opinion.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Cause of Death

In July 2006, the appellant filed an application for entitlement to service connection for the cause of the Veteran's death based on her status as the surviving spouse.  She argues that the Veteran's service-connected PTSD contributed to his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.   38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Certificate of Death indicates the Veteran died in June 2006 from staphylococcal sepsis.  Significant conditions contributing to death, but not resulting in the underlying cause, included chronic obstructive pulmonary disease, acute renal failure and congestive cardiomyopathy.  An autopsy was not performed.

After a thorough review of the record, the Board finds no evidence from which to conclude that that the Veteran's service-connected disabilities, to include PTSD, caused or causally contribute to his death.

In July 2009, VA obtained a medical opinion from a VA psychologist regarding the relationship between the Veteran's service-connected chronic PTSD and his death.  The physician reviewed the Veteran's service treatment records, medical records, and all other evidence of record.  The physician noted that it would be impossible for him to determine if the Veteran's cause of death was related to his service-connected disabilities.  He indicated that any opinion would be speculative.  As to the contention that the Veteran's PTSD may have been a causal factor in his heart disease or may have led to alcohol abuse, he noted that it is fairly well established that alcohol abuse is a common co-morbid disorder with PTSD.  However, the linkage between the Veteran's excessive use of alcohol and the medical problems associated with his death were obscure.  The physician also noted that there were a number of studies demonstrating a relationship between PTSD and coronary heart disease.  Thus, had the Veteran died as a direct result of heart disease and not as a result of staphylococcal sepsis, there would seemingly be a better case for his PTSD being related to his death.  In this case, however, the medical problems were too complex and varied for the physician to render an opinion concerning a relationship between PTSD and the Veteran's cause of death.  

Consequently, in January 2011, the Board requested a medical expert opinion to determine if the cause of the Veteran's death was related to service.  The advisory medical opinion was received in June 2011.  The claims file and the relevant literature was reviewed.  The reviewing physicians concluded that, given the facts of the case, neither the Veteran's PTSD nor any other of his service-connected disabilities contributed substantially and/or materially to the cause of his death; combined to cause death; or aided or lent assistance to the cause of the Veteran's death.  It was noted that the Veteran clearly died of Methicillin Resistant Staphylococcus Aureus (MRSA) sepsis with pneumonia, bacteremia and urinary tract infection.  The Veteran's risks for MRSA and its sequelae included his age, chronic kidney disease, and acute renal failure and chronic obstructive pulmonary disease.  Additionally, the Veteran's cancer of the larynx and post-radiation treatment reduced his resistance to infection by organisms such as staphylococcus aureus.  

The examiners acknowledged that the Veteran's severe congestive cardiomyopathy, with atrial tachycardia, may have played a role in his demise; however, they noted that these conditions were not significant players in the risk of neither his staphylococcal infection nor its progression to cause of death.  The cardiomyopathy and atrial tachycardia were only two of many much more likely factors to have contributed to the Veteran's death from MRSA sepsis.  The physicians concluded that it was possible that the Veteran's PTSD aggravated his cardiovascular disease and possible or probable that the PTSD resulted in the Veteran's abuse of substances, which then affected his overall health.  The PTSD, however, did not cause or aggravate his cardiopulmonary and renal problems.  Based on epidemiological and medical literature, it was reasonable to infer that PTSD was associated with pathology in a number of different organ systems, including the heart.  A number of other risks and/or causes for heart disease were much more well established epidemiologically and pathophysiologically and were at least as likely as and almost certainly more likely than PTSD to have caused the Veteran's heart disease.  

It was noted that the Veteran's cancer of the larynx and post radiation treatment also reduced his resistance to all organisms, particularly those such as staphylococcus aureus, which reside in the upper airway.  In the Veteran's case, the lung was probably the portal of entry for the staphylococcus aureus.  In an 83-year-old man the factors of  age, intercurrent illness that were not related to PTSD, aspiration of nasal or oral bacterial contents such a MRSA leading to pneumonia, and renal disease set the stage for the Veteran's terminal staphylococcus aureus infection.  

The physicians also opined that the Veteran's congestive cardiomyopathy, laryngeal cancer and pulmonary disease were not caused by substance abuse or PTSD.  The cardiomyopathy and renal disease were more likely to be caused by longstanding hypertension, which is the single most common cause of both nonischemic congestive cardiomyopathy and chronic renal disease.  Since the Veteran was a long-term smoker, having begun to smoke even prior to WWII, if cigarette smoking increased his risk for coronary artery disease, the smoking history preceded the Veteran's onset of PTSD, which has been attributed to the Veteran's period of service.  Thus, the Veteran's PTSD did not cause his smoking since it preceded the onset of PTSD.    

The physicians concluded that the Veteran died of MRSA sepsis for which his underlying PTSD was neither directly or indirectly responsible.  The major factors underlying the terminal MRSA were his age, chronic renal disease and kidney infection, laryngeal cancer, post-radiation reduced airway immunity, likely colonization with and aspiration of MRSA and smoking related pulmonary disease.  

Upon review of the aforementioned evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The June 2001 Independent Medical Opinion is deemed the most probative evidence of record, and such report concluded that the Veteran's service or service-connected disabilities did not cause or contribute substantially or materially to his death.  Such opinion was offered following a review of the evidence of record and was accompanied by a clear rationale.  Moreover, the claims file otherwise contains no competent evidence that the Veteran's PTSD, or any other service-connected disability, caused or causally contributed to his death.  Without any competent evidence linking the Veteran's service-connected PTSD with his death, the appellant's claim for service connection for the Veteran's cause of death cannot be granted.  For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's honorable service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board also considered the appellant's sincerely held belief that the Veteran's PTSD caused or contributed his death.  The appellant's lay opinion regarding this medical matter, however, is not competent evidence upon which to establish entitlement to the benefit sought on appeal.  In so finding, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology in the present case.

DIC under 38 U.S.C.A. § 1318

The appellant also seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service- connected, provided that the Veteran was in receipt of, or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22. 

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309; 38 C.F.R. § 3.22. 

The only possible means of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  Again, the Veteran died in June 2006.  At the time of his death, service connection was in effect for PTSD, rated as 100 percent disabling; tinnitus, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; and shell fragment wounds to the face, with residual scars, rated as noncompensable.  The combined disability rating at the time of death was 100 percent, effective as of November 21, 2002.  Thus, the Veteran had not been rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death. 

Additionally, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22. 

Moreover, neither the Veteran, during his lifetime, nor the appellant has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total rating prior to November 21, 2002.  Accordingly, the appellant has not established a valid claim of CUE at this time. 

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating prior to November 21, 2002. 

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318  is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


